DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5, 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1 and 3 each now recites “adjusting the bubble size in the stable milk foam by adjusting a cross sectional area of a throttle point of the throttle device”.  However, the specification does not provide clear support of a relationship between the cross sectional area of the throttle point of the throttle device and the bubble size.  The specification does not disclose a method step of specifically adjusting the cross-sectional area of the throttle point of the throttle to adjust the bubble size of the stable milk foam.  The specification discloses that the throttle is adjustable, for flow control or metering [0028], and discloses at paragraph [0016] that “the arrangement of the throttle device downstream from the continuous flow heater, counterpressure is generated in this throttle device so that the air or respectively gas bubbles present in the heated milk/air mixture cannot expand in an unhindered way… that the heat transfer in the continuous flow heater is improved since the air or respectively gas bubbles present are smaller and the otherwise poorer heat transfer is thereby prevented….”, and in paragraph [0028] recites "the throttle device 32 generates counterpressure which also makes itself felt in the flow path contained in the continuous flow heater 28….that the air bubbles, tending toward expansion at higher temperatures and thus becoming bigger, are prevented. Smaller air bubbles in a milk/air mixture facilitate the heating of the mixture, which otherwise is negatively influenced by air as poor thermal conductor." However, the above portions of the specification do not specifically recite “adjusting bubble size” by directly adjusting the cross-sectional area of the throttle point.  Furthermore, it is noted that a step of “adjusting bubble size” and “adjusting a cross-sectional area” allows for any degree of adjusting (i.e. larger or smaller), which is thus not supported by the specification.  Therefore, the amendment is seen to constitute an issue of new matter.
Regarding claim 3, claim 3 has been amended to recite "conveying milk …and in a second line from the pump to an outlet".  The limitation reads as if there is a single line from the pump to an outlet.  Therefore, it is not clear from the specification and drawings that there is only one line from the pump to the outlet, namely it is not clear that the line in between the pump and the heater is the same line as the line from the heater to the outlet, therefore this amendment is seen to raise an issue of new matter. 
Claims 5, 7-11 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “conveying the milk and air mixture through one line to an outlet” (lines 5-6) and also recites on lines 9-10, “conveying the stable milk foam to an outlet.”  It is unclear how the milk and air mixture and  the milk and air mixture stable milk foam are both conveyed to the outlet.  That is, if the milk and air mixture is different from the milk and air mixture foam it is unclear how they are both conveyed to the outlet.
Regarding claim 3, claim 3 has been amended to recite "conveying milk …and in a second line from the pump to an outlet".  Since there is a continuous flow heater positioned between the pump and the outlet, it is not clear as to how there can be a second line from the pump to an outlet.
Claims 5 and 7-11 are rejected based on their dependence to claim 3.
Regarding claim 11, claim 11 recites the limitation “the one of the lines”. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 3 has been amended to remove “one of the lines” and recites “a first line” and “a second line”. Further since the line section is a line section to the outlet and the second line is a line to the outlet it is unclear how the second line could have an inner diameter that is different from the line section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turi et al. US 2016/0051083 in view of Rimpl US 2014/0299001 in view of Knip et al. US 2019/0000263 in view of Larson US 2013/0209639 in view of Lecoffre US 4,084,432.
Regarding claim 1, Turi discloses a method for the production of milk foam with adjustable temperature comprising suctioning milk from at least one container (1) and suctioning air (air supply valve 3b supplies air), the milk and air being delivered from a pump (2) as a milk and air mixture ([0056]).
Turi discloses conveying the milk and air mixture through one line (one flow path/ pressure line 4) ([0051], [0059]) to an outlet (outlet 6) after passing a continuous flow heater (5) and heating the milk and air mixture in a continuous flow heater (5) ([0038]), converting the milk and air mixture into milk foam in a throttle device (4a), and conveying the milk foam to an outlet (6) (Fig. 1, [0008]). Turi discloses that the milk and air mixture is heated in a continuous flow heater (5) and converted into milk foam on a pressure side of the pump (throttle 4a is located on pressure side of the pump) ([0014]).
It is noted that Turi discloses that the throttle and the continuous flow heater can be placed on the pressure side of the pump ([0008]), and discloses that a particularly high froth quality is yielded when one throttle is arranged upstream in reference to the continuous flow heater and/or at the pressurized side of the pump ([0024]). Seeming to suggest that the throttle can be placed anywhere on the pressure side of the pump including downstream of the continuous flow heater and that it is only a preferred embodiment that the throttle is upstream of the continuous flow heater. 
Nevertheless, in the event claim 1 could be construed as differing from Turi in the recitation that the throttle step is performed after the continuous heating step, Rimpl discloses a device for production of milk foam with adjustable temperature comprising a pump (pump 3) for conveying milk from at least one container (milk tank 4) in lines to an outlet (outlet 6), an air supply (air feed 7) for delivering air into the line, a continuous flow heater (heater 5) ([0007],[0022]) and a throttle device (10b) wherein the continuous flow heater (5) is disposed on the pressure side of the pump and the throttle device (10b) is disposed downstream from the continuous flow heater (Fig. 1) ([0009],0018], [0019]).
Specifically Rimpl teaches the placement of a throttle device either before or after a continuous flow heater on the pressure side of the pump in a milk foaming device and it would have been obvious to one of ordinary skill in the art to modify the throttle of Turi to be placed downstream of the continuous flow heater, since Rimpl shows this is suitable placement of a throttle device for producing milk foam and since it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2141.C.III.D).
Claim 1 differs from Turi in view of Rimpl in the recitation that the continuous flow heater is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable.
Knip discloses a device for the production of milk foam with an adjustable temperature ([0056]), comprising a pump for conveying milk (pump 24) from at least one container (milk reservoir 46) in lines to an outlet (fluid outlet 20), an air supply for delivering air into the line (air inlet 12a), a continuous flow heater (flow through heating unit 26) ([0047]), wherein the continuous flow heater is disposed on the pressure side of the pump ([0047], Fig. 1). Knip discloses that the continuous flow heater is designed as a thick film heater ([0029]) with an electrical resistance heater element (28) ([0049], [0050]) whose temperature is adjustable ([0055], [0056]). Knip, discloses that the continuous flow heater has a spiral shaped passageway for the milk/air mixture to be heated ([0057], [0058]). Knip discloses that the thick film heater has advantages such as being able to very quickly raise in temperature as well as quickly go down in temperature ([0015]). 
It would have been obvious to one of ordinary skill in the art to modify the continuous flow heater of Turi in view of Rimpl to be a continuous flow heater as taught by Knip, such that the continuous flow heater of Turi in view of Rimpl is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable as taught by Knip, since Knip teaches that the continuous thick film heater is suitable for heating milk foam and is able to quickly change in temperature which would allow for increased processing efficiency. Further Turi does not specify the particular continuous flow heater and it would have been obvious to one of ordinary skill in the art to select a known continuous flow heater based on its suitability for its intended use (MPEP 2144.07).
Further since the method made obvious by Turi in view of Rimpl in view of Knip teaches processing the milk and air mixture in the same order with the same device claimed as applicant, Turi view of Rimpl in view of Knip is seen to teach that the milk and air mixture is converted into a milk and air mixture stable milk foam in the throttle device after the milk and air mixture is heated in the continuous flow heater. 
Regarding the remaining limitation that counterpressure is generated by the throttle device in the milk and air mixture on the pressure side of the pump, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (MPEP 2112.01.I).
Regarding the method including a step of adjusting the bubble size in the stable film foam by adjusting a cross sectional area of a throttle point of a device, It is noted Turi teaches that the throttle cross section can have a diameter of 0.5mm to 2mm to generate high value froth (‘083, [0043]) and discloses that the throttle cross section is adjustable ([0060]), and it is noted that applicant discloses that to produce high quality foam that the flow cross section at the throttle point lies in a range of 0.5 to 2 mm (see PGPub Specification [0019]). However, claim 1 differs from Turi view of Rimpl in view of Knip in the recitation that the method including a step of adjusting the bubble size in the stable film foam by adjusting a cross sectional area of a throttle point of a device.
Larson discloses that the quality of foam is judged on the size of the bubbles and if they are too large, the foam will soon collapse and if they are too small the milk will not obtain the desired “foamy” quality ([0028]).
Lecoffre discloses that the size and number of bubbles in a fluid can be adjusted by means of a throttle (col. 1, lines 30-37, col. 2, lines 34-37).  It would have been obvious to one of ordinary skill in the art to modify the method of Turi view of Rimpl in view of Knip such that the method includes a step of adjusting the bubble size in the stable film foam by adjusting a cross sectional area of a throttle point of a device in order to obtain a foam with a desired quality.
Claims 3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turi et al. US 2016/0051083 in view of Rimpl US 2014/0299001 and Knip US 2019/0000263.
Regarding claim 3, Turi discloses a device for the production of milk foam with adjustable temperature comprising a pump (pump 2) for conveying milk via a first line (conveyance line 3) from at least one container (1) to the pump  and a second line (pressurized line 4) to an outlet (outlet 6) (Fig. 1) and air supply (3b) for delivering air into the first line (conveyance line 3) to produce a milk and air mixture, a continuous flow heater (5) for heating the milk and air mixture and a throttle device (4a) having an adjustable flow through cross sectional area (throttle 4a is a variable throttle) (‘083, [0060]).
 Turi discloses the continuous flow heater is disposed on a pressure side of the pump ([0008]) and the throttle device is also on the pressure side of the pump. Since Turi discloses that both the throttle and the continuous flow heater can be placed on the pressure side of the pump ([0008]), and discloses that a particularly high froth quality is yielded when one throttle is arranged upstream in reference to the continuous flow heater and/or at the pressurized side of the pump ([0024]), Turi suggests that the throttle can be placed anywhere on the pressure side of the pump including after the continuous flow heater and that it is only a preferred embodiment that the throttle is upstream of the continuous flow heater. 
Nevertheless, Rimpl discloses a device for production of milk foam with adjustable temperature comprising a pump (pump 3) for conveying milk from at least one container (milk tank 4) in lines to an outlet (outlet 6), an air supply (air feed 7) for delivering air into the line, a continuous flow heater (heater 5) ([0007],[0022]) and a throttle device (10b) wherein the continuous flow heater (5) is disposed on the pressure side of the pump and the throttle device (10b) is disposed downstream from the continuous flow heater (Fig. 1) ([0009],0018], [0019]).
Specifically Rimpl teaches the placement of a throttle device either before or after a continuous flow heater on the pressure side of the pump in a milk foaming device and it would have been obvious to one of ordinary skill in the art to modify the throttle of Turi to be placed after the continuous flow heater, since Rimpl shows this is suitable placement of a throttle device for producing milk foam and since it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2141.C.III.D).
Claim 3 differs from Turi in view of Rimpl in the recitation that the continuous flow heater is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable.
Knip discloses a device for the production of milk foam with an adjustable temperature ([0056]), comprising a pump for conveying milk (pump 24) from at least one container (milk reservoir 46) in lines to an outlet (fluid outlet 20), an air supply for delivering air into the line (air inlet 12a), a continuous flow heater (flow through heating unit 26) ([0047]), wherein the continuous flow heater is disposed on the pressure side of the pump ([0047], Fig. 1). Knip discloses that the continuous flow heater is designed as a thick film heater ([0029]) with an electrical resistance heater element (28) ([0049], [0050]) whose temperature is adjustable ([0055], [0056]). Knip, discloses that the continuous flow heater has a spiral shaped passageway for the milk/air mixture to be heated ([0057], [0058]). Knip discloses that the thick film heater has advantages such as being able to very quickly raise in temperature as well as quickly go down in temperature ([0015]). 
It would have been obvious to one of ordinary skill in the art to modify the continuous flow heater of Turi in view of Rimpl to be a continuous flow heater as taught by Knip, such that the continuous flow heater of Turi in view of Rimpl is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable as taught by Knip, since Knip teaches that the continuous thick film heater is suitable for heating milk foam and is able to quickly change in temperature which would allow for increased processing efficiency. Further Turi does not specify the particular continuous flow heater and it would have been obvious to one of ordinary skill in the art to select a known continuous flow heater based on it suitability for its intended use (MPEP 2144.07).
Since Turi in view of Rimpl in view of Knip discloses the claimed structure, the throttle device (4a) having an adjustable flow through cross sectional area (throttle 4a is a variable throttle) (‘083, [0060]) is seen to be capable of producing a stable milk foam from the milk and air mixture and adjusting bubble size in the stable milk foam by adjusting a cross sectional area of a throttle point of the throttle device. “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (MPEP 2112.01.I). It is also noted that Turi additionally teaches that the throttle cross section can have a diameter of 0.5mm to 2mm to generate high value froth (‘083, [0043]), and it is noted that applicant discloses that to produce high quality foam that the flow cross section at the throttle point lies in a range of 0.5 to 2 mm (see PGPub Specification [0019]).
Regarding claim 5, Turi in view of Rimpl in view of Knip discloses that the continuous flow heater has a spiral shaped passageway for a milk and air mixture to be heated (‘263, [0057], [0058]).
Regarding claim 7, Turi in view of Rimpl in view of Knip discloses that a control unit (controller 9) is provided to control the pump (‘083, [0062], [0033]), valves (‘083, [0065]), the continuous flow heater (Fig. 1) and the throttle device (‘083, [0060]).
Regarding claim 8, Turi in view of Rimpl in view of Knip discloses that the control unit sets a flow through cross sectional area for the throttle device (‘083, [0060]).
Regarding claim 9, Turi in view of Rimpl in view of Knip discloses that the continuous flow heater has a spiral shaped passageway for a milk and air mixture to be heated (‘263, [0057], [0058]). Turi in view of Rimpl in view of Knip discloses that the flow through cross sectional area of the throttle device is regulated by the control unit as a function of the temperature of the milk/air mixture to be heated (‘083, [0060]-[0064]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turi et al. US 2016/0051083 in view of Rimpl US 2014/0299001 in view of Knip et al. US 2019/0000263 in view of Bonsch et al. US 2014/0197554.
Regarding claim 10, Turi in view of Rimpl in view of Knip discloses that downstream from the throttle device (10b) is a line section to the outlet (line section between 10b and 6) (‘001, Fig. 1) (flow path between heater 5 and outlet 6) (‘083, Fig. 1). 
Claim 10 differs from Turi in view of Rimpl in view of Knip in the recitation that downstream from the throttle device the line section specifically has a length of 0.5 to 2m.
Bonsch discloses a device for the production of milk foam comprising a pump (5) for conveying milk from at least one container in lines to an outlet, an air supply (air supply line 2) for delivering air into the line and a throttle device (7) (Fig. 3). Bonsch discloses providing a line section having a length of 0.5m to the outlet (the settling stretch can be integrated after the T intersection 11) ([0025], [0077], [0078]) downstream from a throttle device (narrow place 7 can be a throttle valve) ([0076]) in order to lead to a gradual slow pressure reduction of the milk and air mixture which has been swirled by the throttle device (narrow place 7), Bonsch discloses that because of the length the settling stretch converts the milk and air mixture from turbulent to laminar form before it is finally discharged into the cup ([0077]). It would have been obvious to one of ordinary skill in the art to modify the device of Turi in view of Rimpl in view of Knip such that downstream from the throttle device the line section specifically has a length of 0.5m as taught by Bonsch in order to lead to a gradual slow pressure reduction of the milk and air mixture which has been swirled by the throttle device and convert the milk and air mixture from turbulent to laminar form before it is finally discharged into the cup.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Turi et al. US 2016/0051083 in view of Rimpl US 2014/0299001 in view of Knip et al. US 2019/0000263 in view of Vetterli US 2016/0135474.
Regarding claim 11, claim 11 differs from Turi in view of Rimpl in view of Knip in the recitation that the inner diameter of the line and the line section are different.
Vetterli discloses a device for the production of milk foam comprising a pump (1) for conveying milk from at least one container (2) in lines to an outlet (11), an air supply (4) for delivering air into the line, a continuous flow heater (9) and a throttle device (12), wherein the continuous flow heater (9) is disposed on the pressure side of the pump ([0062]). Vetterli discloses that the inner diameter of different sections of the line are different ([0082]). Vetterli teaches it is known to adjust the cross sectional areas of the line based on desired flow rate ([0017]) and pressure ([0005]). It would have been obvious to one of ordinary skill in the art to modify the inner diameter of the line and the line section to be different as taught by Vetterli based on the desired pressure and flow rate of the different sections.
Response to Arguments
Applicant’s arguments filed 05/18/2022 have been fully considered but have not been found persuasive. Regarding the new limitations to claim 1, Larson and Lecoffre have been brought to teach the new limitation. 
Applicant argues that in Rimpl there is a throttle 10b disposed downstream of the steam injection heater and that the function of the second throttle 10b is not explained. Applicant argues that regardless of the function of the second throttle 10b, that Rimpl teaches the use of throttle 10a before the heater and that the milk foam that is heated in the heater must already be a “stable” milk foam.
This argument has not been found persuasive Rimpl discloses that “In order to improve the quality of the milk foam according to the invention an additional hydraulic resistor, preferably in the form of a throttle, can be fitted between the delivery pump and the heater unit or between the latter and the machine outlet. The quality of the milk foam can be set by using regulatable throttles.” (See Rimpl paragraph [0009]). Paragraph [0019] also recites that “fitted between the delivery pump 3 and the heater unit 5 and/or between the latter and the machine outlet 6 is an additional hydraulic resistor in the form of a throttle 10a or 10b”. Thus, it is clear that Rimpl suggests that a throttle device can used before or after heating to improve the quality of the milk foam, and thus suggests a device where only one throttle (10b) is provided after the heater unit in order to set the quality of the milk foam after heating. 
Applicant argues that persons skilled in the art would not have modified the heater of Turi to utilize the steam injection heating technique of Rimpl, and that no devices that do not involve steam heating have a throttle downstream of a heater. Applicant argues that while a throttle downstream of a steam injection heater as in Turi may be appropriate, that there is no suggestion in any of the applied art that a throttle downstream of anything other than a steam injection heater is appropriate. Applicant argues that therefore one of ordinary skill in the art would not modify Turi in view of Rimpl to replace the steam injection heater of Rimpl with the thick film heater of Knip.  
This argument has not been found persuasive, the heater of Turi is not being modified to be the steam injection heater as taught by Rimpl, as discussed above Rimpl discloses “In order to improve the quality of the milk foam according to the invention an additional hydraulic resistor, preferably in the form of a throttle, can be fitted between the delivery pump and the heater unit or between the latter and the machine outlet. The quality of the milk foam can be set by using regulatable throttles.” ([0009]) as the throttle devices can be before or after the heater to set the quality of the foam, it is not seen that the heater of Rimpl would be required for the throttle to perform its function of setting the quality of the foam. Turi has not been modified to include the steam injection heater of Rimpl. Turi broadly teaches the use of “a continuous flow heater 5” and does not disclose that any particular type of continuous flow heater is required, and does not disclose that the continuous flow heater is a steam injection heater. Knip teaches a suitable continuous flow heater for heating milk foam includes a thick film heater as claimed. Turi does not specify the particular continuous flow heater and it would have been obvious to one of ordinary skill in the art to select a known continuous flow heater based on its suitability for its intended use (MPEP 2144.07). Knip discloses that the thick film heater has advantages such as being able to very quickly raise in temperature and the MPEP recites “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” "Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient” (MPEP 2144.II), in this case as the thick film heater of Knip is able to quickly raise in temperature and thus Knip suggests a type continuous flow heater which would allow the process to be more efficient.  
Applicant argues that Turi, Rimpl and Knip all disclose heating froth (i.e. milk foam), while the claimed method and device involve heating a milk air mixture and then converting the heated milk and air mixture to a stable milk foam. 
This argument has not been found persuasive, it is noted that the specification discloses that milk foam is a relatively stable mixture of milk and air or gas (PGPUB specification [0002]) and defines milk and air mixture as a general term encompassing milk foam (PGPUB specification [0009]). Therefore, milk foam (which has not been treated with a throttle) taught by the prior art references can be considered a milk and air mixture.  
Applicant argues that the only order in which components are disclosed as being arranged in Turi et al. is with the throttle 4a upstream of the heater 5. Applicant argues that Figs. 2 and 3 of Turi require that the heater 5 be downstream of the throttle 4a, and that it is impermissible hindsight reconstruction based on the disclosure of the invention to allege that persons skilled in the art might somehow have concluded that a throttle should be disposed downstream of the heater from the text in Para. [0008] of Turi.
This argument has not been found persuasive, it is noted that Turi broadly discloses that the throttle and the continuous flow heater can be placed on the pressure side of the pump ([0008]), and discloses that a particularly high froth quality is yielded when one throttle is arranged upstream in reference to the continuous flow heater and/or at the pressurized side of the pump ([0024]). Since Turi broadly teaches that throttle can be at the pressurized side of the pump and broadly discloses that both the continuous flow heater and the throttle are placed on the pressurized side of the pump, Turi is seen to suggest that the throttle can be placed anywhere on the pressure side of the pump including after the continuous flow heater and that it is only a preferred embodiment that the throttle is upstream of the continuous flow heater. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” (MPEP 2123.I). In this case the broader disclosure of Turi is that the throttle and the continuous flow heater can be placed on the pressure side of the pump ([0008]). One of ordinary skill in the art would recognize that given that there are only two options for the embodiment of Figure 1, that the throttle is placed before the heater, or that the throttle is placed after the heater, where the throttle being placed before the heater is only a preferred embodiment, the only other option of the broader disclosure of Turi would include placing the throttle after the heater. In any case Rimpl was further relied upon to show the placement of a throttle device either before or after a continuous flow heater on the pressure side of the pump in a milk foaming device and provides further guidance to place a throttle after a continuous flow heater in order to improve the quality of the milk foam (Rimpl, [0009]). It has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2141.C.III.D) supports a conclusion of obviousness. 
Regarding Applicants arguments regarding the amendment to claim 3, Since Turi in view of Rimpl in view of Knip discloses the claimed structure, the throttle device (4a) having an adjustable flow through cross sectional area (throttle 4a is a variable throttle) (‘083, [0060]) is seen to be capable of producing a stable milk foam from the milk and air mixture and adjusting bubble size in the stable milk foam by adjusting a cross sectional area of a throttle point of the throttle device. “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (MPEP 2112.01.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792